Exhibit 99.1 The Wilber Corporation Announces 107th Consecutive Quarterly Dividend and Dividend Reinvestment and Direct Stock Purchase Plan FOR IMMEDIATE RELEASE DATE: October 30, 2009 FROM: Douglas C. Gulotty, President and CEO PHONE: 607-433-4172 Oneonta, New York, July 31, 2009 – The Board of Directors of The Wilber Corporation (“Company”), parent Company of Wilber National Bank (“Bank”) declared a quarterly dividend of $0.06 per share at its October 30, 2009 meeting.The dividend will be paid on November 27, 2009 to shareholders of record on November 12, 2009.This marks the Company’s 107th consecutive quarterly cash dividend. In related news, on October 9, 2009, the Company filed an amended and restated registration statement with the Securities and Exchange Commission in connection with its Dividend Reinvestment and Direct Stock Purchase Plan.Mr. Douglas C. Gulotty, the Company’s President and CEO commented, “We are excited to enhance our Dividend Reinvestment and Direct Stock Purchase Plan.”The Amended and Restated Plan provides current registered shareholders, as well as prospective shareholders an opportunity to purchase shares directly from the Company at a 5% discount to the market price through December 31, 2009.In addition, the Amended and Restated Plan raised the maximum investment in the Plan from $200,000 per calendar year to $300,000 per calendar year.Mr. Gulotty, added, “We believe this Plan provides a good opportunity for existing and new investors to acquire shares in a long standing and profitable company with a regional focus and predominantly regional shareholder base.”A prospectus and enrollment form for the Plan can be obtained from the Company’s Agent, Registrar and Transfer Company: Registrar and Transfer Company 10 Commerce Drive
